Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 1 of 33 PageID #: 1614




                                                                                         c
                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

       THADDYEUS      AARON      DIXON,       CIVIL ACTION NO. 1:18-CV-00133
       SR., ET AL.,
       Plaintiffs

       VERSUS                                 JUDGE DRELL

       KEATON A. SPURLIN, ET AL.,             MAGISTRATE JUDGE PEREZ-MONTES
       Defendants

                                 MEMORANDUM ORDER

           Before the Court are: (1) Plaintiffs’ 1 Motion to Compel and Alternative Motion

   for Leave to Propound Ten Additional Interrogatories Upon FCA, U.S., L.L.C. (“FCA”)

   (“Motion to Compel or Propound Additional Interrogatories”) (ECF No. 131); and (2)

   Plaintiffs’ Motion to Compel FCA’s Responses to Plaintiffs’ Written Discovery

   Requests (“Motion to Compel Responses”) (ECF No. 133). FCA opposes both motions.

   ECF Nos. 140, 141.

   I.      Background

           Plaintiffs propounded their Fifth Set of Interrogatories to FCA. ECF Nos. 131-

   1 at 1, 140 at 5. FCA formally responded, refusing to answer Interrogatory Nos. 50-

   59. ECF Nos. 131-1 at 1, 131-2.        FCA claims Plaintiffs exceeded the number of

   allowable interrogatories. FCA also objects on the bases of relevance, proportionality,

   and scope. ECF Nos. 131-1 at 1, 131-2, 140 at 4.



   1 Plaintiffs are Thaddyeus Aaron Dixon, Sr. and Alfra Dixon, individually and on behalf of
   their minor children, Ava Dixon, Rayna Dixon, and Farrah Dixon.
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 2 of 33 PageID #: 1615




          Plaintiffs seek to compel FCA to answer the ten interrogatories (Nos. 50-59)

   and seek costs and attorney’s fees under Fed. R. Civ. P. 37(a)(5)(A). ECF No. 131 at

   1. Alternatively, Plaintiffs seek leave to propound ten additional interrogatories to

   FCA under Fed. R. Civ. P. 33(a)(1). Id.

          FCA argues Plaintiffs have already propounded four sets of interrogatories

   containing a combined 40 individually numbered interrogatories. ECF No. 140 at 4.

   FCA asserts that, including “discrete subparts,” Plaintiffs’ have propounded 151

   interrogatories. Id. at 5. FCA contends Plaintiffs propounded new discovery with

   each new shifting defect theory – most recently, a theory concerning “all vehicle seat

   belt system connection points.” Id. FCA asserts that because Plaintiffs served all of

   their interrogatories jointly, each interrogatory is charged to all Plaintiffs. Id. at 6.

   And even so, Plaintiffs have still exceeded the limit if each were allotted 25

   interrogatories, including “discrete subparts.” Id. Overall, FCA argues its objections

   were substantially justified and asserted in good faith. ECF No. 140 at 16.

          Plaintiffs separately 2 seek to compel FCA to respond to written discovery

   requests seeking information and documents relative to vehicles that are

   “substantially similar” to the Plaintiffs’ 2006 Chrysler Town & Country (RS) minivan

   manufactured by FCA’s predecessor entities, specifically including, but not limited

   to, all AS, NS, RS, and RT Platform minivans. ECF No. 133-1 at 1. Plaintiffs contend

   their discovery requests are narrowly tailored to the alleged defect: front seats that



   2 Plaintiffs assert that the legal considerations and issues are distinct concerning FCA’s
   refusal to produce documents, testing, and information related to vehicles the Dixons contend
   are substantially similar. ECF No. 131-1 at 1, n.1.

                                                2
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 3 of 33 PageID #: 1616




   deform or yield, and as a result, intrude into the cabin survival space of rear-seated

   occupants, in rear-end impact collisions. Id. at 8-10.      Plaintiffs asserts FCA has

   agreed to produce responsive documents for the RS platform minivans (2001-2007)

   with low-back front seating structure. Id. at 10-11.         Plaintiffs seek to compel

   responses as to AS, NS, or RT minivan platforms, and RS platform high-back seat

   structures. Id. at 11. Plaintiffs seek costs and attorney’s fees under Fed. R. Civ. P.

   37(a)(5)(A). ECF No. 133 at 1.

         FCA opposes. ECF No. 141. FCA argues Plaintiffs seek production regarding

   vehicles very different from the subject RT platform minivan with seats very different

   from the seating system at issue. Id. at 5. FCA refutes Plaintiffs’ presumption that

   vehicles are “substantially similar” to the subject vehicle if the seats in those vehicles

   might yield in a rear end accident of sufficient severity. Id. After conferral, FCA

   agreed to produce All-Belts-to-Seats (“ABTS”), a design utilized in certain Chrysler

   Sebring and Dodge Ram vehicles. Id. at 5-7. FCA contends that Plaintiffs’ requests

   otherwise encompass almost every vehicle ever made by any manufacturer. Id. at 6.

   II.   Law and Analysis

         A.     The motions to compel are principally governed by Rules 26 and 37.

         Rule 26(b)(1) of the Federal Rules of Civil Procedure states:

         Unless otherwise limited by court order, the scope of discovery is as
         follows: Parties may obtain discovery regarding any non-privileged
         matter that is relevant to any party's claim or defense and proportional
         to the needs of the case, considering the importance of the issues at stake
         in the action, the amount in controversy, the parties' relative access to
         relevant information, the parties' resources, the importance of the
         discovery in resolving the issues, and whether the burden or expense of
         the proposed discovery outweighs its likely benefit. Information within

                                               3
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 4 of 33 PageID #: 1617




         this scope of discovery need not be admissible in evidence to be
         discoverable.

         A court must limit the frequency or extent of discovery if it determines that:

   “(i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained

   from some other source that is more convenient, less burdensome, or less expensive;

   (ii) the party seeking discovery has had ample opportunity to obtain the information

   by discovery in the action; or (iii) the proposed discovery is outside the scope

   permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

         If a party fails to respond fully to discovery requests in the time allowed by the

   Federal Rules of Civil Procedure, the party seeking discovery may move to compel

   responses and for appropriate sanctions under Rule 37. An “evasive or incomplete

   disclosure, answer, or response must be treated as a failure to disclose, answer or

   respond.” Fed. R. Civ. P. 37(a)(4).

         B.     Plaintiffs are entitled to 25 interrogatories each, and even including
                discrete subparts, Plaintiffs have not propounded excessive
                interrogatories.

         Rule 33 of the Federal Rules of Civil Procedure provides for the service of

   written interrogatories. Unless otherwise stipulated or ordered by a court, a party

   may propound “no more than 25 written interrogatories, including all discrete

   subparts,” relating to “any matter that may be inquired into under Rule 26(b).” Fed.

   R. Civ. P. 33(a)(1)-(2). Leave to serve additional interrogatories may be granted to

   the extent consistent with Rule 26(b)(1) and (2). Fed. R. Civ. P. 33(a)(1).

         “Each interrogatory must, to the extent it is not objected to, be answered

   separately and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). A responding

                                              4
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 5 of 33 PageID #: 1618




   party must state any objections with specificity. Fed. R. Civ. P. 33(b)(4). And a

   propounding party may move for an order compelling a response if a responding party

   fails to adequately answer an interrogatory submitted under Rule 33. Fed. R. Civ. P.

   37(a)(3)(B)(iii).

          Where a party seeks leave to serve more than 25 interrogatories, leave “may

   be granted to the extent consistent with Rule 26(b)(1) and (2).” Fed. R. Civ. P. 33(a)(1);

   Manship, 232 F.R.D. at 559.        Rule 26(b)(1) provides that “parties may obtain

   discovery regarding any nonprivileged matter that is relevant to any party's claim or

   defense and proportional to the needs of the case.” Fed. R. Civ. Proc. 26(b)(1). Rule

   26(b)(2) instructs that discovery should be limited when:

          (i) the discovery sought is unreasonably cumulative or duplicative, or
          can be obtained from some other source that is more convenient, less
          burdensome, or less expensive;

          (ii) the party seeking discovery has had ample opportunity to obtain the
          information by discovery in the action; or

          (iii) the proposed discovery is outside the scope permitted by Rule
          26(b)(1).

   Fed. R. Civ. P. 26(b)(2)(c). The numerical limit on interrogatories is intended to

   protect against the potentially excessive use of interrogatories, but not to prevent

   necessary discovery. Estate of Manship v. United States, 232 F.R.D. 552, 554 n.1

   (M.D. La. 2005).

          Plaintiffs propounded five sets of interrogatories, with numbers 50-59 at issue.

   ECF Nos. 140-2, 140-3, 140-4, 140-5, 140-8.             FCA responded to Plaintiffs’

   Interrogatory Nos. 50-59 with the following objection:



                                               5
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 6 of 33 PageID #: 1619




            FCA US objects to this interrogatory because it exceeds the number of
            interrogatories allowable under Federal Rule of Civil Procedure
            (“FRCP”) 33(a)(1), and Plaintiffs have not obtained leave of court to
            exceed the proscribed limit. FCA US also objects to this interrogatory to
            the extent it seeks discovery of information not relevant or proportional
            to the needs of the case. FCA US further objects to this interrogatory to
            the extent it seeks information not in the possession, custody, or control
            of FCA US.

   ECF No. 140-12 at 1-4. Plaintiffs seek to compel FCA’s responses to Interrogatory

   Nos. 50-59.     Alternatively, Plaintiffs seek leave to propound the ten additional

   interrogatories (Nos. 50-59). ECF No. 131-1 at 1. The parties dispute whether

   Interrogatory Nos. 50-59 are excessive, “relevant,” proportional, and allowable in

   scope.

            First, FCA contends Plaintiffs jointly should be limited to 25 total

   interrogatories because they elected to serve them jointly. Id. at 6 (citing Martin K.

   Eby Const. Co. v. OneBeacon Ins. Co., 2012 WL 1080801, at *2 (D. Kan. Mar. 29,

   2012); In re Independent Energy Holdings Secs. Litig., 2003 WL 42010 (S.D.N.Y.

   2003)). Plaintiffs contend they are five separate, living parties – and six taking

   Thaddyeus, Jr.’s survival claims into account – with separate claims and divisible

   interests in the lawsuit. ECF No. 142 at 2. Plaintiffs assert they are entitled to 25

   interrogatories each. Id. Plaintiffs contend that, while Martin and Independent

   Energy Holdings offer guidance, each court ordered the objecting party to answer the

   additional interrogatories. Id.

            The parties cite no controlling authority limiting Plaintiffs collectively to 25

   interrogatories total. And the undersigned found none. However, in Independent

   Energy Holdings, the court permitted multiple defendants to propound 25

                                                6
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 7 of 33 PageID #: 1620




   interrogatories each – even if joint or aligned parties were presumptively entitled to

   only 25 interrogatories between them – given the complexity of the case, the propriety

   of the interrogatories, and the absence of undue burden on the responding party.

   Independent Energy Holdings, 2003 WL 42010, at *1.

          Here, Plaintiffs served five sets of interrogatories. Under the plain language

   of Rule 33(a), each Plaintiff is entitled to propound upon FCA 25 interrogatories,

   including all discrete subparts, without leave of court. Fed. R. Civ. P. 33(a). There is

   no indication Plaintiffs collectively agreed to limit themselves to 25 total

   interrogatories. Rule 33 should be given a broad, liberal construction in order to

   provide the parties with the fullest possible knowledge of the facts and to clarify and

   narrow the issues. Bell v. Swift & Co., 283 F.2d 407 (5th Cir. 1960); see also Hebert

   v. Lando, 441 U.S. 153, 177 (1979). Thus, FCA’s objection is overruled in this respect.

          Alternatively, FCA argues that Plaintiffs’ interrogatories contain “discrete

   subparts” that well exceed the allowed number for each Plaintiff. ECF No. 140 at 6. 3

   FCA further asserts that it has produced over 20,000 documents 4 and engaged in

   informal discovery to address Plaintiffs’ counsel’s grievances, follow-ups, and

   additional questions. Id. at 5.




   3Plaintiffs’ contend that, including Thaddyeus Jr.’s survival claims, they would be allowed
   collectively 150 interrogatories. ECF No. 142 at 2, n.5.

   4See also ECF No. 131-1 at 3 (Plaintiffs state FCA has produced in excess of 20,000 pages of
   documents and that they are awaiting additional documents FCA has agreed to produce.
   Plaintiffs also argue their fifth set of interrogatories primarily seek explanation relating to
   six documents or about certain individuals.).

                                                 7
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 8 of 33 PageID #: 1621




          FCA argues that Plaintiffs propounded 151 interrogatories in their First

   through Fourth Sets of Interrogatories (ECF Nos. 140-2, 140-3, 140-4, 140-5), before

   serving their Fifth Set of Interrogatories. ECF No. 140 at 13-14. Plaintiffs do not

   refute this analysis line by line. ECF No. 142 at 4-5. However, Plaintiffs generally

   dispute that the interrogatories contain countable discrete subparts, or that the

   interrogatories actually total 151. ECF No. 142 at 4-5. Plaintiffs contend that many

   of the interrogatories do not contain discrete subparts, but instead, contain

   permissible questions subsumed by a primary question. Id. at 4.

          Plaintiffs assert that due to the nature of the claims and the required

   amendments, FCA did not provide substantive responses to Interrogatories Nos. 1, 3,

   6, 10, 11, 14, or 18. ECF No. 142 at 5. Additionally, Plaintiffs refer to an agreement

   with FCA’s former counsel that Plaintiffs would propound additional interrogatories

   seeking information relative to specific product defects in lieu of FCA supplementing

   its original responses to Plaintiffs’ First Set of Interrogatories. Id. at 5. FCA’s current

   counsel admitted he was loosely aware of that agreement, but did not have the benefit

   of the details of that agreement.

          Rule 33(a) does not define “discrete subparts,” but the Advisory Committee

   states that “a question asking about communications of a particular type should be

   treated as a single interrogatory even though it requests the time, place, persons

   present, and contents be stated separate for each such communication.” Fed. R. Civ.

   P. 33(a), Advisory Committee Notes to 1993 Amendment. In determining whether

   subparts should be considered separate interrogatories, courts consider “whether the



                                               8
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 9 of 33 PageID #: 1622




   interrogatory subparts are ‘logically or factually subsumed within and necessarily

   related to the primary [interrogatory] question.’”       Manship, 232 F.R.D. at 554

   (quoting Dang v. Cross, 2002 WL 432197 at *3 (C.D. Cal. Mar. 18, 2002)) (alteration

   in original)). In other words, a court should determine “whether the first question is

   primary and subsequent questions are secondary to the primary question.” Id. at

   554.

          In this case, the parties do not dispute that Interrogatories 4, 7-8, 15-17, 20,

   24-25, 30, 34-35, 36-38, 40-41, and 49 (a total of 18 interrogatories) do not include

   “discrete subparts.”    ECF Nos. 141-1 at 1-9, 142 at 4.         Upon careful review,

   Interrogatory Nos. 1-49 (ECF Nos. 140-2, 140-3, 140-4, 140-5) contain subparts that

   are secondary to, and subsumed by, principal questions. Parallel document requests

   do not change this conclusion. For the sake of clarity and procedural propriety,

   Plaintiffs should have separated these requests from coordinate interrogatories, and

   should have referenced those interrogatories in the requests. But counting subparts

   seeking documents related to a primary question – even if technically appropriate –

   would elevate form over substance here. The ends of justice are better served if FCA

   is required to treat any such subpart as a request for production.

          Still, some of Plaintiffs’ interrogatories contain discrete subparts:

             •   Interrogatory No. 1 (ECF No. 140-2 at 7) seeks information relating to

                 each FCA response to a request for admission other than an “unqualified

                 admission.” ECF Nos. 140-2 at 3-7. In 12 responses, FCA did not offer

                 an “unqualified admission.”       So, Interrogatory No. 1 ultimately



                                               9
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 10 of 33 PageID #: 1623




                constitutes 12 distinct requests. (ECF No. 140-9 at 2-8). However, the

                subparts of Interrogatory No. 1 are not discrete subparts because they

                seek subsumed details regarding each denial or qualification.

            •   Interrogatory No. 5 (ECF No. 140-2 at 8-9) consists of four “discrete

                subparts.” However, Plaintiffs’ inquiry regarding documents and the

                nature and location of the documents is not discrete, and should be

                treated as a request for production.

            •   Interrogatory No. 14 (ECF No. 140-2 at 11) consists of four “discrete

                subparts” because it seeks details of the design and manufacture of four

                distinct aspects of the subject vehicle.

            •   Interrogatory No. 19 (ECF No. 140-2 at 13) consists of two “discrete

                subparts,” as communications with Plaintiffs and communications with

                Plaintiffs’ physicians are distinct questions.

            •   Interrogatory No. 22 (ECF No. 140-2 at 14) consists of two “discrete

                subparts.” An inquiry about independent contractors is not necessarily

                subsumed within an inquiry about FCA and related entities.

            •   Interrogatory No. 23 (ECF No. 140-2 at 14) consists of three discrete

                subparts: the procedures followed in design and manufacture, questions

                concerning the design of the subject vehicle and subparts related to that

                design or design options, and design changes or remedial measures

                incorporated since 2006.




                                             10
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 11 of 33 PageID #: 1624




              •   Interrogatory No. 29 (ECF No. 140-3 at 6-7) consists of two discrete

                  subparts.   Communications pertaining to seat system failures are

                  distinct from communications pertaining to roof collapse.

              •   Interrogatory No. 33 (ECF No. 140-3 at 8-9) consists of three discrete

                  subparts. Vehicle roll-over, vehicle rear-end collision, and the use of

                  child safety restraint seats in the middle row seats are independent

                  considerations.

              •   Interrogatory No. 39 (ECF No. 140-3 at 10-11) consists of two discrete

                  subparts.

              •   Interrogatory No. 47 (ECF No. 140-5 at 6) consists of five discrete

                  subparts for each inquiry into each separate affirmative defense

                  pleaded.

         Thus, Plaintiffs have collectively propounded 78 interrogatories (Nos. 1-49),

   including “discrete subparts.” Plaintiffs did not exceed their limit before propounding

   the fifth set of interrogatories. Leave was not required. Even had it been, leave is

   appropriate. The interrogatories are extensive, but do not impose an undue burden

   upon FCA. This case involves the death of a child and the technical details of a

   complex vehicle design. The nature and gravity of the case warrants extensive

   discovery. Plaintiffs’ questions do not exceed (in number) permissible boundaries.

         C.       FCA’s objections are without merit.

         Plaintiffs also claim that FCA asserts “boilerplate objections,” which the Fifth

   Circuit disfavors.    ECF No. 131-1 at 3.       Plaintiffs contend their fifth set of



                                              11
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 12 of 33 PageID #: 1625




   interrogatories seeks information related to six documents already produced by FCA.

   Id. at 4. According to Plaintiffs, the information sought is highly relevant and

   proportional to the needs of the case. Id. at 5.

         For example, Plaintiffs contend Interrogatory Nos. 56 and 59 (labeled 58 in

   error) seek information and clarification regarding a document numbered FCAUS

   18962, and titled “High Speed Rear Impact Performance Objectives.”                  Id.

   Interrogatory Nos. 57 and 58 seek information about FCAUS 18964, “High Speed

   Rear Impact Performance Objectives,” the stated “goal” of which is to describe

   “protection for belted occupants and children based on ‘real world’ events.”        Id.

   Plaintiffs maintain that FCA’s objections to these interrogatories are unjustified,

   particularly in a case of this kind. Id. at 5-6.

         FCA objects to Plaintiffs’ Fifth Set of Interrogatories (Nos. 50-59) based on

   relevance, proportionality, and scope (information or documents outside FCA’s

   possession, custody, or control). ECF No. 140-12 at 1-4. FCA does not address its

   relevance and proportionality objections other than to state that Plaintiffs exceed the

   allowable limit.    Id.    To that extent, FCA’s objections as to relevance and

   proportionality are invalid.

         As to scope, FCA contends that while it has assumed responsibility for

   defending actions involving vehicles manufactured prior to FCA’s existence, it is not

   a successor to the manufacturer of the subject vehicle. Id. FCA argues

   DaimlerChrysler Corporation (“DaimlerChrysler”) used outside supplier Magna

   Seating Systems of America, Inc. (“Magna”) for the front seat systems assembled into



                                               12
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 13 of 33 PageID #: 1626




   the 2006 Chrysler Town & Country (RS) minivan. Id. at 15. FCA further contends

   the supplier of the driver and passenger belt systems in the 2006 Chrysler Town and

   Country (RS) minivan was Key Safety Restraint Systems (“Key Safety”), now known

   as Joyson Safety Systems. Id. Supplier documents are not maintained by FCA, nor

   were they maintained by DaimlerChrysler in the ordinary course of business. Id.

   Magna and DaimlerChrysler were never “affiliates” and FCA did not exist when the

   vehicle was designed, manufactured, and sold. Id. FCA argues Plaintiffs fail to show

   FCA has the legal right or the practical ability to obtain documents from a non-party.

   Id. FCA further argues Plaintiffs have subpoenaed both Magna and Key Safety, and

   both responded to the subpoenas. Id.

         Plaintiffs contend FCA never states it cannot provide the information or that

   it does not have the “practical ability” to obtain information or documents from

   Magna or Key Safety. ECF No. 142 at 7. Plaintiffs also note FCA never describes or

   argues that any response would be unduly burdensome or difficult. Id.

         Rule 34 requires that a responding party produce responsive documents that

   are within a party’s “possession, custody, or control.” Documents are deemed to be

   within the “possession, custody or control” of a responding party if that party either

   has “actual possession, custody or control” of the documents or if that party “has the

   legal right to obtain the documents on demand or has the practical ability to obtain

   the documents from a non-party to the action.” Estate of Monroe v. Bottle Rock Power

   Corp., No. 03–2682, 2004 WL 737463, at * 10 (E.D. La. April 2, 2004). “Rule 34 is

   broadly construed and documents within a party's control are subject to discovery,



                                            13
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 14 of 33 PageID #: 1627




   even if owned by a nonparty.” Id. (citing Commerce and Industry Ins. Co. v. Grinnell

   Corp., Nos. 97–0775, 97–0803, 98–2200, 2001 WL 96337, at *3 (E.D.La. Feb.

   1.2001)). 5

          To the extent FCA fails to state their objections with specificity, FCA’s

   objections are overruled. See Fed. R. Civ. P. 33(a)(b)(3)-(4). Any officer or agent of a

   public or private corporation, partnership, or association must furnish the

   information available to the party. Fed. R. Civ. P. 33(b)(1)(B). Rule 26(g) requires “a

   reasonable inquiry” when responding to discovery requests. Therefore,

          [t]he answering party cannot limit his answers to matters within his
          own knowledge and ignore information immediately available to him or
          under his control. The answering party is required to give information
          available to him, including information available to his agents or

   5In addressing a business’s control over documents of a nonparty, the United States District
   Court for the Middle District of Louisiana has stated:

          The burden, however, is on the party seeking discovery to make a showing that
          the other party has control over the documents sought. Id. Typically, what
          must be shown to establish control over documents in the possession of a non-
          party is that there is “a relationship, either because of some affiliation,
          employment or statute, such that a party is able to command release of certain
          documents by the non-party person or entity in actual possession.” Id.; see also
          Shell Global Solutions (US) Inc. v. RMS Engineering, Inc., No. 09–cv–3778,
          2011 WL 3418396 (S.D.Tex. Aug. 3, 2011) (“Among the factors used by courts
          to determine whether one corporation may be deemed under control of another
          corporation are: (a) commonality of ownership, (b) exchange or intermingling
          of directors, officers or employees of the two corporations, (c) exchange of
          documents between the corporations in the ordinary course of business, (d) any
          benefit or involvement of the nonparty corporation in the transaction, and (e)
          involvement of the non-party corporation in the litigation.”). Courts have
          ordered corporate parties to produce documents in the possession of corporate
          relatives—such as parent, sibling, or subsidiary corporations. See Steel
          Software Sys. Corp. v. DataQuick Info. Sys., Inc., 237 F.R.D. 561, 564
          (D.Md.2006).

   S. Filter Media, LLC v. Halter, CIV.A. 13-116-JJB-RL, 2014 WL 4278788, at *5 (M.D. La.
   Aug. 29, 2014). However, as discussed herein, the subject interrogatories request information
   related to documents already in the possession of FCA.


                                                14
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 15 of 33 PageID #: 1628




         representatives whether personally known to the answering party or
         not. If the answering party lacks necessary information to make a full,
         fair and specific answer to an interrogatory, it should so state under oath
         and should set forth in detail the efforts made to obtain the information.

   In re Katrina Canal Breaches Consol. Litig., CIV A 05-4182, 2007 WL 1959192, at *1

   (E.D. La. June 27, 2007) (citations omitted). In responding to discovery requests, a

   party is “charged with knowledge of what its agents know or what is in records

   available to it.” Monroe’s Estate v. Bottle Rock Power Corp., 2004 WL 737463, at *10

   (E.D. La. 2004).

         Here, it seems evident that FCA is in possession of the documents that are the

   subject of Interrogatory Nos. 50-54 and Interrogatory Nos. 56-59.             Plaintiffs

   specifically refer to the FCA bates stamp numbers in referencing the previously

   produced documents. See ECF No. 131-2 at 2-6. FCA also disclosed in briefing

   information as to the nonparty suppliers who produced the documents that are the

   subject of the inquiries. ECF No. 140 at 14-15. To the extent FCA is in possession of

   the requested information and the information is “available” to FCA, FCA’s objection

   is overruled.

         Considering the alleged significance of the requested information, FCA must

   provide supplemental verified written responses to Plaintiffs’ Fifth Set of

   Interrogatories with the requested information in its possession, custody, or control,

   or practically available to it.   If FCA does not have any additional information

   responsive to Plaintiffs’ requests, FCA must clearly state in its verified responses

   that, upon reasonable inquiry, it does not have the requested information in its

   possession, custody, or control, or that the requested information is not available to

                                             15
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 16 of 33 PageID #: 1629




   it.   In responding, FCA must observe the standards set forth above regarding

   documents or information which it may practically obtain.

          D.     Plaintiffs’ Motion to Compel (ECF No. 133) FCA’s responses is granted
                 in part to the extent Plaintiffs seek information and documents relating
                 to RS platforms FCA agreed to provide after the filing of this motion.

          Plaintiffs separately seek to compel complete responses to Plaintiffs’ written

   discovery requests 6 for information and documents relative to vehicles that are

   “substantially similar” to the Plaintiffs’ 2006 Chrysler Town & Country, including,

   but not limited to, all AS, NS, RS, and RT platform minivans. 7 ECF No. 133-1 at 1.

   Plaintiffs note that an individual ruling as to each individual request is not necessary.

   ECF No. 131-1 at 14 n.23. Instead, Plaintiffs state (and Defendants agree) that a

   ruling as to the scope of discovery – here, discovery relating to other models of FCA

   vehicles – would resolve the substance of the parties’ dispute. Id.

          Fed. R. Civ. P. 26(b)(1) describes the general scope of discovery: “Parties may

   obtain discovery regarding any nonprivileged matter that is relevant to any party's

   claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).



   6 Plaintiffs reference FCA’s Responses to Plaintiffs’ Second Set of Requests for Admissions,
   Interrogatories, and Requests for Production of Documents (pertinent portions) at
   Interrogatory Nos. 27, 36-39 and Requests for Production of Documents Nos. 22-25, 27-28,
   FCA’s Responses to Plaintiffs’ Third Set of Requests for Production (pertinent portions) at
   Requests for Production No. 37, FCA’s Responses and Objections to Plaintiffs’ Fourth Set of
   Requests for Admission and Request for Production of Documents (pertinent portions) at
   Request for Admission Nos. 19-20 and Requests for Production Nos. 39-42, and FCA’s
   Responses and Objections to Plaintiffs’ Fifth Set of Interrogatories and Sixth Set of Requests
   for Production of Documents (pertinent portions) at Requests for Production Nos. 57, 59-69,
   and 71. See ECF No. 133-1 at 7 n.4; see also 133-2, 133-3, 133-4, and 133-5.
   7 Plaintiffs assert that, in addition to the RS platform (2001-2007), FCA minivan platforms
   include the AS Platform (1990-1995), NS Platform (1995-2000), and RT Platform (2008-
   2020). ECF No. 131-1 at 15.

                                                16
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 17 of 33 PageID #: 1630




   To find the boundaries of discovery, a court must consider two issues: relevance and

   proportionality.   And the two issues must be considered in tandem, as “[a]ny

   information sought that is not relevant to a party's claim or defense is not

   discoverable, regardless of proportionality.” Firefighters' Ret. Sys. v. Citco Grp. Ltd.,

   No. CV 13-373-SDD-EWD, 2018 WL 276941, at *4 (M.D. La. Jan. 3, 2018).

         A court should weigh the need for broad disclosure to both sides to litigation.

   But a court should also consider the obverse need to set reasonable boundaries for

   discovery given factors such as burden, expense, and inefficiency. See, e.g., Evans v.

   Thomas, No. 6:19-CV-01485, 2020 WL 5876775, at *2 (W.D. La. Oct. 1, 2020) (and

   cases cited therein).    Moreover, while the moving party carries the burden of

   establishing that information sought in discovery is, in fact discoverable, the

   responding party may counter with a showing that, among other things, the

   information is irrelevant or disproportionate to the needs of the case. See Citco Grp.

   Ltd., No. CV 13-373-SDD-EWD, 2018 WL 276941, at *4.

                1.     Relevant evidence includes information about the allegedly
                       defective seating design feature.

                       a.     Relevance concerns whether evidence affects the
                              probability of a material fact.

         The term “relevant” as used in Rule 26 can be elusive. As such, excluding

   potential definitions and descriptors can be helpful. First, and by way of reminder at

   this point, the term does not include evidence “reasonably calculated” to lead to the

   discovery of admissible evidence. Fed. R. Civ. P. 26, 2015 amend. cmt. The phrase

   was deemed problematical and overbroad, removed in 2015, and replaced with this



                                              17
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 18 of 33 PageID #: 1631




   notably direct phrase: “Information within this scope of discovery need not be

   admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). Put simply, the

   standard is “discoverability,” without reference to “admissibility” even contemplated

   in the future. The 2000 Note offers examples of information that “suitably focused,

   would be relevant to the parties’ claims or defenses . . . [including] ‘other incidents of

   the same type, or involving the same product.’” Id.

         Second, information relevant to “the subject matter involved” is no longer an

   operative phrase.    The reasons this phrase has been abandoned appear in the

   Commentary to the 2015 amendments to Rule 26:

         Proportional discovery relevant to any party's claim or defense suffices,
         given a proper understanding of what is relevant to a claim or defense.
         The distinction between matter relevant to a claim or defense and
         matter relevant to the subject matter was introduced in 2000. The 2000
         Note offered three examples of information that, suitably focused, would
         be relevant to the parties' claims or defenses. The examples were “other
         incidents of the same type, or involving the same product”; “information
         about organizational arrangements or filing systems”; and “information
         that could be used to impeach a likely witness.” Such discovery is not
         foreclosed by the amendments. Discovery that is relevant to the parties'
         claims or defenses may also support amendment of the pleadings to add
         a new claim or defense that affects the scope of discovery."

   Fed. R. Civ. P. 26, amend. cmt.        Additionally, Rule 26(b) should exclude some

   discernable body of evidence, and should prevent “fishing” and mere “speculation.”

   See N. v. Landstar Sys. Inc., No. 6:20-CV-00466, 2020 WL 5636902, at *1 (W.D. La.

   Sept. 21, 2020).

         Excluded limitations aside, what is relevant still eludes us to this point. But

   in the aggregate, Rule 26, court decisions, and common-sense notions of fairness

   provide enough guidance. At the outset, relevant evidence must pertain to a claim or

                                              18
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 19 of 33 PageID #: 1632




   a defense under Rule 26. When a plaintiff seeks discovery then, a court may look to

   the substantive law underlying a plaintiff’s claims to define relevance. Only then can

   a court ask how pertinent disclosure of evidence may be, or how burdensome its

   production may be. See Citco Grp. Ltd., No. CV 13-373-SDD-EWD, 2018 WL 276941,

   at *4 (“A determination of relevancy is tied to applicable substantive law and then

   weighed against the six proportionality factors.”).

         In addition, some courts simply look to evidentiary (not admissibility) rules for

   a definition of evidence. See, e.g., Davenport v. Hamilton, Brown & Babst, LLC, No.

   CIV.A. 07-928-RETSCR, 2008 WL 5101998, at *1 (M.D. La. Nov. 25, 2008). Fed. R.

   Evid. 401 states that evidence is relevant if: “"Evidence is relevant if: (a) it has any

   tendency to make a fact more or less probable than it would be without the evidence;

   and (b) the fact is of consequence in determining the action.”

                b.     “Substantial similarity” is the proper standard.

         Turning to substance, designs in other vehicles manufactured by FCA are

   relevant only if those designs may tend to prove or disprove a claim or defense.

   Plaintiffs maintain the discovery will relate most directly to their design defect claim.

   The Court agrees. So the design claim will occupy our focus from here.

         In substance, the design claim could require Plaintiffs to prove (1) the history,

   pattern, and prevalence of the defect; (2) whether there was an “alternative design

   for the product that was capable of preventing the client’s damage,” which in this case

   would involve seat design, and; (3) the relative burden to FCA having used that

   alternative design. See La. R.S. 9:2800.56.



                                              19
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 20 of 33 PageID #: 1633




         Plaintiffs argue that information concerning a “substantially similar” defect to

   the one Plaintiffs identify – even in a different seat system or vehicle – is relevant to

   the design claim. Defendants do not directly challenge that standard. And fairly

   consistent jurisprudence, in our circuit and others, applies “substantial similarity” to

   design claims. See Jackson v. Firestone Tire & Rubber Co., 788 F.2d 1070, 1082 (5th

   Cir. 1986) (“Evidence of similar accidents occurring under substantially similar

   circumstances and involving substantially similar components may be probative of

   defective design.”).        The Court therefore applies “substantial similarity” as an

   operative standard in this case.

                          c.      Plaintiffs must identify substantially similar defects.

         Further, the parties dispute what, exactly, must be “substantially similar” to

   what else. Among other things, FCA references seats, seat systems, vehicles, and

   vehicle bodies, cabins, and compartments, all as points of distinction.              These

   distinctions may affect the weight and meaning of the evidence, and may, upon proof,

   effectively “nullify” the design defect as a limitation such that it cannot be tested in

   other models.

         But as Plaintiffs point out, the rule in discovery is clear: to obtain discovery

   regarding a comparator, the defect alleged must be substantially similar to the defect

   purportedly present in the comparator: “The ‘substantially similar’ predicate for the

   proof of similar accidents is defined, again, by the defect (or, as we have also termed

   it, the product) at issue.” See, e.g., Brazos River Auth. v. GE Ionics, Inc., 469 F.3d

   416, 426 (5th Cir. 2006) (citing Jackson, 788 F.2d at 1082-83).



                                                 20
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 21 of 33 PageID #: 1634




          The parties also seem to disagree about what the disputed defect really is or

   could be. Plaintiffs describe it as a designed tendency of the front row seat system to

   buckle or fold rearward into the middle row’s survival space in a predictable rear-end

   collision. 8 FCA takes issue in several ways, some of which Plaintiffs called, with

   arguable accuracy, an effort to “caricature” Plaintiffs’ description.

          As an example, FCA argues that all seats in all vehicles yield rearward by

   design. At that level of generality, it is difficult to disagree. Plaintiffs do not suggest

   that all vehicles with seats anywhere placed that are designed to yield rearward at

   some level of force are “substantially similar.” And those are not the parameters that

   would link Plaintiffs’ minivan to the minivans in the requested discovery. 9

          FCA also argues that the differences at issue in this case are so significant that

   any comparison would not be useful in analyzing the defect alleged. In fact, FCA and

   Paul Shea (“Shea”) argue that the system on Plaintiffs’ minivan was “unique” among


   8 Divided into its component parts, the defect alleged by Plaintiff could, in summary, be
   described as:
   (1) the design tendency of the front seat system installed in Plaintiffs’ 2006 Town & Country
   minivan to,
   (2) fail or intentionally deform rearward and protrude into the survival space of middle-seat
   occupants,
   (3) as a consequence of a rear-impact collisions, which collision,
   (4) could be characterized as “predictable” or “foreseeable,” meaning collisions at such speeds
   and of such types and severities that FCA should have expected them to occur regularly and
   to result in potentially avoidable injuries.
   (5) as opposed to a collision which could be characterized as “extreme” or “unusual,” meaning
   a collision at such speeds or of such type or severity that FCA should not have reasonably
   expected frequent collisions or avoidable injuries.

   9 FCA notes that Plaintiffs’ expert has given extensive previous testimony in this field. In
   particular, he has testified that, for decades, all front seats had been designed to yield
   rearward. But Plaintiffs do not seek all vehicles’ front seat specs. And in this case, Dr.
   Saczalski has testified only to the substantial similarity between the yielding tendency in
   Plaintiffs’ minivan and the same tendency in minivans in the 4 other requested lines.

                                                 21
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 22 of 33 PageID #: 1635




   the others identified. However, FCA’s argument initially strays too close to the

   “Catch-22” situation that so often arises in products liability cases. Where one party

   controls an imbalance of the relevant data, the other party must often prove, for

   example, substantial similarity, which can only be done with that same data. See

   Albee v. Cont'l Tire N. Am., Inc., No. CIVS091145LKKEFB, 2010 WL 1729092, at *7

   (E.D. Cal. Apr. 27, 2010).

         The argument is also misplaced. If Plaintiffs’ seat design was truly unique,

   that does not mean the actual “defect” in that design was also unique, or that despite

   any differences, the designs suffer from the same defect and cause similar injuries

   upon failure. If Plaintiffs’ seat design was not unique, Plaintiffs may be interested in

   the evidence for converse reasons. Either way, the comparator evidence may still be

   relevant to explore alternative designs.

         Most importantly, Shea’s affidavit does not support the argument.           Shea

   provided otherwise helpful detail regarding myriad other differences in seat design:

   aesthetics, support, cushions, restraint placement, post placement, and recliner

   functions, among others.       But Shea does not state that the alleged defect is

   incomparable among the different lines of minivans. He does not state that Plaintiffs

   would be practically or scientifically prohibited from conducting meaningful discovery

   about the defect itself and its manifestation in other seat and minivan designs. And

   he does not state, with clarity or support, that the minivan distinctions will

   irreparably change the defect across models.

                       d.       Plaintiff need not match, or overcome distinctions among,
                                different models to obtain discovery.

                                              22
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 23 of 33 PageID #: 1636




         At core, the parties disagree about the differences in referenced minivans –

   differences other than designed front-seat yielding tendency. The jurisprudence is

   less clear in this respect. And the differences are more significant than others one

   could imagine, since the “products” in question are vehicles. But in the end, the rule

   is relatively clear: If the defect is present in a comparator, and the defect affects a

   legal issue, almost any other distinctions in the comparator will not preclude

   discovery.

         On one hand, courts rarely even consider whether products have shared, but

   “non-defect” characteristics. On the other hand, courts routinely require discovery

   when designs or products do share the alleged defect, even if the designs or products

   are substantially different in other ways. Diaz v. Goodyear Tire & Rubber Co., No.

   CV 07-353-B-M2, 2008 WL 11351508, at *6 (M.D. La. Apr. 21, 2008).

         In a seminal decision on this issue, the United States Court of Appeals for the

   Fifth Circuit made clear that discovery may, and should, go beyond the components

   involved in a liability case. Jackson v. Firestone Tire & Rubber Co., 788 F.2d 1070,

   1080 (5th Cir. 1986). The Jackson court considered an automotive rim base of one

   brand that was mismatched with a side ring of a different brand. The side rings

   functioned well, but looked similar enough that they could be mismatched by

   appearance. See id. In deciding that other mismatched hardware was discoverable,

   the court found that “[t]he true proportions of a ‘mismatch defect’ can be assessed

   only in relation to the whole range of potentially mismatching components, not

   merely those that were actually mismatched in any particular case.” Id.

                                             23
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 24 of 33 PageID #: 1637




             In another illustrative case, the defendant manufactured electrodialysis

   reversal (“EDR”) systems used to reduce salt content in water. Brazos River Auth. v.

   GE Ionics, Inc., 469 F.3d 416, 422 (5th Cir. 2006). The plaintiff operated a water

   treatment plant and used an EDR system. Id. The defendants eventually retrofitted

   the EDR system with spacers. Id. Shortly thereafter, the EDR system began to fail,

   fires erupted at the plant, and the plaintiffs chose to close plant operations. Id. The

   Fifth Circuit held that evidence of fires at other facilities with EDR systems should

   not have been excluded at trial. Id. at 423.

             The court rejected “non-defect” distinctions in reaching “substantial similarity”

   limits.     According to the court, if the defect was present in otherwise “similar”

   comparators, those comparators are fertile ground for evidence, whether or not

   independent distinctions could be identified. Id. at 426. To that point, the defendant

   claimed that the subject fire was “unique” – a familiar term here – because other

   design features and circumstances could have caused the comparator fires. See id.

   The court disagreed:

             Although Ionics urges that the district court properly excluded evidence
             of other fires because the circumstances of the BRA fires were unique,
             the law in this circuit with respect to cases, such as this case or
             Davidson, that are not product liability cases, is that the degree of
             similarity is a question that goes to the weight of the evidence (for the
             jury), not to admissibility. As long as there are similarities (as there are
             here), the differences are for the jury to decide. Similarly here, the issue,
             which is whether possible unique circumstances of the BRA fire (e.g.,
             hot spots) made the BRA event distinguishable from other fires, goes to
             the weight of the evidence, not to admissibility.
             ....
             The mere fact that some but not all of the fires involved the rather
             unique MK III–4 retrofit spacers (or hot spots) does not mean that they
             are not relevant and therefore admissible under the factors outlined

                                                  24
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 25 of 33 PageID #: 1638




         above. BRA is arguing that the high voltage of the retrofit system—a
         consequence of the thinner membranes installed during the retrofit—
         together with the propensity of the shrink-wrap cable-bar assemblies
         and stack siding to ignite in high voltage environment—was a breach of
         the implied warranties of fitness for a particular purpose and
         merchantability. Because all the other fires appeared to involve at least
         two of these characteristics, they are “similar” to the occurrence at BRA;
         the jury is to decide the weight to be given to any distinguishing factors.

   Id. at 426-27.

         This case presents a similar alleged defect.         Like the propensity to be

   mismatched, or to contribute to fire-hazard conditions regardless of other

   contributors, Plaintiffs’ alleged defect implicates other seat systems in other vehicles,

   but shares with those vehicles’ designs an alleged yielding tendency in “foreseeable”

   rear-end collisions. With a clearly “shared” alleged defect – there is no substantive

   dispute that the seats could have comparable yielding tendencies – any remaining

   differences would not affect the scope of discovery. That is, unless those differences

   had been shown to ruin the comparator’s evidentiary value in some respect. No such

   showing has been made.

         Again, there is a stilted evidentiary dispute. But Plaintiffs have the better of

   it. FCA’s expert Shea testified about pertinent defect issues, but only in vague

   generalities, most often not even mentioning the defect, any particular vehicle, or how

   distinctions may specifically affect seat performance.       Instead, he testified that

   different vehicle characteristics “may affect the crash response,” and thus, that

   vehicles with newer seat systems “may have . . . different seat performance in a

   crash.” ECF No. 141-1 at 4.




                                              25
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 26 of 33 PageID #: 1639




         Intuitively, many would agree, and the statement may be objectively true. But

   these statements alone cannot carry FCA’s entire burden, particularly not when there

   is countervailing evidence on record.

         Plaintiffs’ expert, Dr. Saczalski, testified that the AS, NS, and RS platforms

   were substantially similar in terms of the design characteristic at issue – yielding

   tendency in the front seat system.      Dr. Saczalski stated that he has performed

   comparative analyses of these very lines and has also tested and compared results

   from strikingly different vehicles (a sedan and a truck). These comparisons would

   necessarily have included some of the distinctions noted by Shea, such as the high-

   back and low-back seat design that distinguishes Plaintiffs’ minivan from others. Dr.

   Saczalski found at least some numerical similarity in measured test results. His

   findings indicate that – among the AS, NS, and RS lines – results as to yield tendency,

   at the very least, can be comparable.

         Dr. Saczalski attests that “[e]ach of the AS, NS, and RS Platform minivans . .

   . are substantially similar vehicles in the context of seat system deformation in rear-

   end impact collisions.” ECF No. 133-6 at 2. He specifies that they are substantially

   similar because:

         (1) “the seat systems integrated into the AS, NS, and RS platform
         minivans . . . are designed to deform and yield rearward in foreseeable
         rear-end impact collisions and, in fact, deform and yield rearward”;

         (2) he personally performed dynamic and static testing in controlled
         environments comparing weak AS, NS, and RS seat systems to strong,
         commercially available, belt-integrated seat systems . . . such as the
         Chrysler Sebring and Dodge Ram;




                                             26
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 27 of 33 PageID #: 1640




          (3) he “quasi-statically tested the 2001 Chrysler RS Grand Caravan and
          Town & Country seats while running a series of 12 rear-impact sled-
          buck tests with a 3 year-old H-III anthropomorphic test device behind
          different sized adult front driver surrogates seated in both NS and RS
          platform seats [where] test results showed that the 18 to 25 mph Barrier
          Equivalent Impact Level of the 175 lb. adult male, whether seated in NS
          or RS Platform seats, caused a rear-seated 3 year-old H-III to experience
          high head and/or chest loads such that the test values exceeded NHTSA
          child reference levels”; and

          (4) he determined, through his research and testing, that the seat
          systems integrated into each of the AS, NS, and RS Platform minivans
          deform and collapse rearward in rear-end impact collisions, leading to a
          substantial danger of loss of vehicle control, reduced effectiveness of
          seat-belt systems, front seat passenger ejection, and injury to rear-
          seated passengers. Id. at 2-3.        He attests that documents and
          information relative to the seat systems integrated into the AS, NS, and
          RS platform minivans will be instructive to the study of the deformation
          of the seat systems in the 2006 Town & Country RS platform minivan
          in a rear-end impact collision.

   Id. at 3.

          Dr. Saczalski does not opine about the RT model. Shea, however, once again

   distinguishes the RT model based upon seat design and features. But Shea also does

   not actually opine that the RT model seat systems would reflect incomparable yield

   tendency results if tested against Plaintiffs’ model. What is known and clear is that

   the RT line immediately followed the Dixons’ RS line in production, included a

   minivan, and featured a different seat design.       Absent agreement between the

   parties, however, the years of production of the RT line would likely become

   decreasingly probative. Seven years of records pertaining to the RT line (2008-2014)

   could fairly be considered relevant.




                                             27
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 28 of 33 PageID #: 1641




                       e.     Relevant factors suggest “proportionality.”

         “Relevant” evidence having been identified, the Court next considers whether

   Plaintiffs’ requests are “proportional to the needs of the case.” Fed. R. Civ. p. 26(b)(1).

   A number of factors may be considered, including: “the importance of the issues at

   stake in the action, the amount in controversy, the parties’ relative access to relevant

   information, the parties’ resources, the importance of the discovery in resolving the

   issues, and whether the burden or expense of the proposed discovery outweighs its

   likely benefit.” Fed. R. Civ. P.

         The parties and the Court have a collective responsibility to consider the

   proportionality of all discovery in resolving discovery disputes.           Id., Advisory

   Committee’s Note to 2015 Amendment. “A party claiming that a request is important

   to resolve the issues should be able to explain the ways in which the underlying

   information bears on the issues as that party understands them.               The court’s

   responsibility, using all the information provided by the parties, is to consider these

   and all the other factors in reaching a case-specific determination of the appropriate

   scope of discovery.” Id.

         Plaintiffs present Dr. Saczalski’s affidavit in support of its assertion that the

   fatal characteristic – front seatbacks that yield rearward in a rear-end impact

   collision – also existed in a number of other FCA vehicles. ECF No. 131-1 at 9.

   Plaintiffs argue they must establish the knowledge and existence of an economically

   feasible alternative design to prevail on their Louisiana Products Liability Act claims.




                                               28
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 29 of 33 PageID #: 1642




   Id. at 10. Plaintiffs seek documents relative to FCA minivans or vehicles with the

   same specific defect alleged in the suit. Id.

          FCA admits its seat systems are designed to yield in rear-end impact collisions.

   ECF Nos. 131-1 at 9, 141 at 5, 10-11. FCA agreed to produced responsive documents

   for the RS platform minivans (2001-2007). ECF No. 131-1 at 11, 19. FCA has

   produced all technical documents relating to the RS platform, which includes the

   seven model years and three vehicle families: the Town & Country, the Voyager, and

   the Grand Voyager. FCA has also agreed to produce documents regarding additional

   models concerning the All-Belts-to-Seats (“ABTS”) design in certain Chrysler Sebring

   and Dodge Ram vehicles. ECF No. 141 at 5 n.1.

          However, FCA contends none of the AS, NS, or RT platforms (or any other

   vehicle) are “substantially similar” to the 2006 Town & Country RS platform. ECF

   No. 133-9, 141. FCA argues the scope of Plaintiffs’ discovery, according to their

   expert, literally encompasses almost every vehicle ever made by any manufacturer.

   ECF No. 141 at 6. 10 FCA contends that Plaintiffs allege the low back seat assembled

   in Plaintiffs’ RS minivan was defective. Id. at 6-7. FCA asserts the Plaintiffs’ RS

   minivan was part of the 2001-2007 RS platform. Id. at 7. FCA contends the RS

   platform includes two different front seat system designs: a low-back seat structure


   10Plaintiffs’ own expert has testified “it is common knowledge that in 1987 and 1988 all front
   seats in all automobiles from all manufacturers throughout the world were designed to yield
   and eventually collapse on significant rear impacts.” ECF No. 141 at 10 (citing Gardner, By
   & Through Gardner v. Chrysler Corp., 1995 WL 708682, at *6 (D. Kan. Nov. 1, 1995)). FCA
   also notes Dr. Saczalski’s prior testimony admitting that there were two schools of thought
   on whether a more rigid seat back versus yielding seat backs provide a safer alternative
   design. ECF No. 141 at 11 (citing Finchum v. Ford Motor Co., 57 F.3d 526, 532 n.5 (7th Cir.
   1995)).

                                                29
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 30 of 33 PageID #: 1643




   with an adjustable head restraint and dual power recliners and a high-back seat

   structure with an integrated head restraint and single-sided recliner. Id.

         In support, FCA submits the affidavit of Shea, an engineer employed by FCA.

   ECF No. 141-1. Shea attests that front seat systems installed in FCA’s and prior

   Chrysler entity’s vehicles, including AS, NS, and RT platform minivans, are not

   substantially similar to the low-back power front seat systems with dual recliners

   and adjustable head restraints assembled in the Plaintiffs’ 2006 Chrysler Town &

   Country (RS) minivan. Id. at 1. Shea attests that vehicles that are not substantially

   similar in vehicle dimensions, properties, and with a substantially similar low-back

   front seat system to the Chrysler Town & Country (RS) can have a different crash

   response and different seat performance in a crash. Id. at 3-4. How the front seat

   system yields in a rear end collision may not be substantially similar in different

   vehicle platforms. Id. at 4.

         Each relevant factor would support a finding that the discovery sought is

   proportional. The first two factors remind the court and parties of the stakes at issue

   in the litigation. This case involves catastrophic, and fatal, injuries, including the

   death of an infant child. Significant damages and financial consequences are in play.

   As are important, large-scale business concerns – financial, reputational, and

   managerial. Extensive discovery is warranted.

         Next, FCA by default enjoys a significant imbalance of access and resources.

   As a large company with extensive assets, FCA’s ability to continue litigating the case

   likely dwarfs Plaintiffs’ resources as individuals. Plaintiffs – like most litigants in



                                             30
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 31 of 33 PageID #: 1644




   their position – must rely extensively upon Defendants to obtain lawful discovery and

   to exercise some control over timing. Moreover, to satisfy their burden of proof,

   Plaintiffs must seek documents from FCA and Defendants which can be found

   nowhere else.

          The discovery sought is of vital importance.         Some of the exchanged

   information may be linchpin evidence in a trier of fact’s decision as to liability. And

   again, the information is relevant. The controlling characteristic is yield tendency.

   Other distinctions may be relevant, and could affect defect viability along with weight

   and admissibility. But other distinctions have not been shown to preclude discovery

   in this case.

          Finally, any reasonable cost-benefit analysis would sanction this discovery.

   Counsel for Plaintiffs makes the perhaps rare, but undeniable point that FCA cannot

   be unfamiliar with, or unable to easily access, this discovery.        Moreover, the

   information has been categorized and stored by FCA according to its preferences and

   in its physical and digital storage facilities.    The production will no doubt be

   voluminous and, at times, painstaking. As noted below, cooperation will be vital, and

   thus, required. But given the potentially vital nature of some of this production (to

   both sides), future benefits will outweigh the costs.

          No salient factor disfavors production.

          E.       Plaintiffs’ motions for expenses and attorney’s fees relating to both
                   Motions to Compel (ECF Nos. 131, 133) are DENIED.

          Plaintiffs seek to recover reasonable expenses and attorney’s fees incurred in

   the preparation and filing of both motions to compel (ECF Nos. 131, 133). A court

                                              31
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 32 of 33 PageID #: 1645




   must award fees and costs if the motion is granted or if the requested discovery

   responses are provided after the motion is filed. Fed. R. Civ. P. 37(a)(5)(A). However,

   a court is not required to award fees and expenses if other circumstances make an

   award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A)(iii). FCA was substantially

   justified in its belief that Plaintiffs exceeded their limit of interrogatories. Here, the

   Court finds that the parties shall each bear their own costs in connection with the

   motions as an award of fees and expenses under the present circumstances would be

   unjust.

   III.   Conclusion

          IT IS ORDERED that Plaintiffs’ Motion to Compel (ECF No. 131) is GRANTED

   IN PART.

          IT IS FURTHER ORDERED that FCA shall, not more than fourteen days after

   the date of this order, produce supplemental written responses to Plaintiffs’ Fifth Set

   of Interrogatories, with verification, in accordance with this ruling.

          IT IS FURTHER ORDERED that Plaintiffs’ Motion to Compel (ECF No. 133)

   is GRANTED IN PART to the extent Plaintiffs seek information and documents

   relating to all minivans in the AS, NS, RS, and RT (years 2008-2014) platforms. FCA

   will respond in accordance with the provisions of this ruling on or before December

   11, 2020.

          IT IS FURTHER ORDERED that, in all other respects, Plaintiffs’ Motion to

   Compel (ECF No. 133) is DENIED IN PART.




                                              32
Case 1:18-cv-00133-DCJ-JPM Document 180 Filed 11/13/20 Page 33 of 33 PageID #: 1646




         IT IS FURTHER ORDERED that, to the extent Plaintiffs seek expenses and

   attorney’s fees relative to both motions (ECF Nos. 131, 133), Plaintiffs’ request is

   DENIED.

         THUS DONE AND SIGNED in Alexandria, Louisiana, on this 13th day of

   November 2020.

                                         __________________________________________
                                         JOSEPH H.L. PEREZ-MONTES
                                         UNITED STATES MAGISTRATE JUDGE




                                           33
